Citation Nr: 0831213	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-18 550	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.

2.  Entitlement to a compensable rating for left parascapular 
pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1982 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

By a September 2005 rating decision, the Cleveland RO denied 
service connection for post-traumatic stress disorder (PTSD), 
denied entitlement to a total rating based on individual 
unemployability (TDIU), and continued existing ratings for 
service-connected focal glomerulosclerosis, status-post 
excision of a tendon sheath tumor of the right hand, right 
partial pneumothorax, and migraine headaches.  The veteran 
filed a notice of disagreement with respect to the 
determinations regarding PTSD and TDIU, and in November 2007 
the RO furnished her a statement of the case.  However, no 
substantive appeal as to either issue was received before the 
case was certified to the Board a week later.  Inasmuch as an 
appeal of the PTSD and TDIU claims has not been made a part 
of the record, the Board will not address those issues.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2007).

REMAND

In January 1989, the veteran was awarded service connection 
for left parascapular pain, possibly secondary to cervical 
radiculopathy.  A noncompensable (zero percent) rating was 
assigned.  She asserts that the disability has become more 
disabling and that a compensable rating is warranted.  The 
veteran also believes that she has a neck disability, such as 
degenerative changes of the cervical spine, as a result of 
her active military service.  She maintains that her current 
disability first had its onset during service.  Thus, the 
veteran contends that service connection is warranted for a 
cervical spine disability.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In this case, the veteran was never provided a VCAA letter 
during the adjudication of her claims.  Consequently, a 
remand is necessary in order for her to be provided with the 
notice to which she is entitled.  The veteran must be sent a 
VCAA letter notifying her of the information and evidence 
necessary to substantiate the claim of service connection for 
degenerative changes of the cervical spine and the claim for 
a compensable rating for left parascapular pain.  She should 
also be provided with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

After the rating issue involving left parascapular pain was 
certified to the Board, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision regarding the 
general notice requirements for increased rating claims.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, the 
VCAA letter should conform to Vazquez-Flores as it pertains 
to the claim for a compensable rating for left parascapular 
pain.

In April 2004, a letter was submitted to the RO indicating 
that the veteran had been awarded disability benefits from 
the Social Security Administration (SSA) that same month.  
The records relating to those disability benefits should be 
requested from SSA.  See 38 U.S.C.A. § 52013A; 38 C.F.R. 
§ 3.159(c)(2).

In light of the remand, the veteran should also be afforded 
another VA examination in connection with the claims.  The 
examiner should address the level of disability associated 
with the veteran's service-connected left parascapular pain.  
An examination is necessary because the most recent VA 
examination was conducted over three years ago.  
Additionally, the previous examiner failed to adequately 
identify and delineate the symptoms associated solely with 
the veteran's service-connected disability.

The Board notes that the veteran's service-connected left 
parascapular pain has been evaluated under Diagnostic Code 
5293 for intervertebral disc syndrome.  During the pendency 
of the appeal, the criteria for evaluating intervertebral 
disc syndrome were revised effective September 23, 2002.  
67 Fed. Reg. 54345-49 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003)).  Thereafter, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  68 Fed. 
Reg. 51454-56 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235 to 5243) (2007)).

VA must consider the veteran's service-connected left 
parascapular claim under each set of criteria, with 
consideration of revised criteria no sooner than the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Therefore, when the veteran's claim is re-adjudicated, all of 
the relevant medical evidence dating from one year prior to 
the date of claim should be assessed in the context of the 
former criteria.  The relevant medical evidence dating from 
the regulation change dates should be assessed in the context 
of both the former and the revised criteria.

On remand, the VA examiner should also address the nature and 
etiology of any disability of the neck and cervical spine.  
The veteran's service medical records reflect treatment 
primarily for left scapular pain from March 1983 to 
December 1983.  No specific trauma was identified, but the 
pain was thought to be possibly from lifting weights.  During 
that period of treatment, the veteran was also diagnosed with 
cervical radiculopathy.  Treatment included bed rest and 
cervical traction.

The veteran has received post-service treatment for neck pain 
since at least 1990.  Post-service medical records reveal 
varying diagnoses regarding the neck and cervical spine.  The 
veteran has been diagnosed with spondylosis, stenosis, 
degenerative disc disease, radiculopathy, degenerative joint 
disease, and strain of the cervical spine.

A nexus opinion should be provided by the VA examiner in 
order to determine whether the veteran has a disability or 
disabilities of the neck and cervical spine, such as 
degenerative changes of the cervical spine, that are 
attributable to her active military service.  Particular 
attention should be paid to the in-service treatment 
concerning the neck and cervical spine.  Additionally, post-
service motor vehicle accidents (1990, 1995, and 2003) 
involving potential injuries to the neck and cervical spine 
should be addressed.

Accordingly, this case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the 
veteran and her representative.  The 
letter must notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for degenerative changes of 
the cervical spine.  The letter should 
also contain notice of the manner in 
which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  

The VCAA letter must also notify the 
veteran of the information and evidence 
necessary to substantiate a claim for a 
compensable rating for service-connected 
left parascapular pain.  See Vazquez-
Flores, 22 Vet. App. at 37.  Tell the 
veteran that she must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on employment and 
daily life.  Additionally, notify the 
veteran that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Provide examples of the types of medical 
and lay evidence that the veteran may 
submit that are relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Provide the veteran with general notice 
of the potentially applicable diagnostic 
codes, including those pertaining to 
intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5243) 
(2007); 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003); 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002).

The veteran and her representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Request from SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

3.  Schedule the veteran for a VA 
examination of her cervical spine and 
left parascapular area.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
necessary tests and studies, including x-
rays, should be conducted.

The examiner should identify all of the 
veteran's disabilities of the neck and 
cervical spine.  The examiner should 
comment on whether any such diagnosed 
disability is part and parcel or related 
to the veteran's service-connected left 
parascapular pain.

The examiner should identify all 
orthopedic and neurological findings 
related to the veteran's service-
connected left parascapular pain and 
fully describe the extent and severity of 
those symptoms.  The finding should 
include the range of motion (in degrees) 
of each joint(s) affected by the pain, 
including the cervical spine through all 
planes.  The examiner must state if there 
is any limitation of function and 
describe it in detail and state whether 
any limitation of motion is attributable 
to the service-connected disability.  The 
point at which pain begins during tests 
of motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, should be noted.  The examiner 
is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the affected 
part is used repeatedly.  All functional 
losses caused by service-connected left 
parascapular pain due to pain, weakness, 
fatigability, etc., should be 
specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.

The examiner should identify any 
associated neurological symptoms, 
including those affecting the bowel or 
bladder, or due to any related 
intervertebral disc syndrome and describe 
the nerve(s) affected, or seemingly 
affected, by nerve root compression.  Any 
associated intervertebral disc syndrome 
should be described as cured, mild, 
moderate, severe, or pronounced.  Each 
nerve affected or seemingly affected 
should be identified and the disability 
caused thereby should be described as 
equating to mild, moderate, moderately 
severe, or severe incomplete paralysis, 
or complete paralysis.  The total 
duration of any incapacitating episodes 
due to disc disease in the past 12 months 
should be noted.  (An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.)

Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran has a 
current disability of the neck or 
cervical spine (other than left 
parascapular pain) that is related to her 
active military service, particularly her 
in-service treatment for cervical 
radiculopathy.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset (such as related to the motor 
vehicle accidents).  All opinions should 
be set forth in detail and explained in 
the context of the record.  An opinion 
should be provided for each identified 
neck and cervical spine disability.

4.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect her claim.  See 
38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  When 
re-adjudicating the claim involving left 
parascapular pain, consider both the 
former and revised criteria for 
evaluating the spine.  If any benefit 
sought is not granted, furnish the 
veteran and her representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

